$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                       1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

 &DUO%DUUHWW0LFKHO3ROVWRQ1DQF\0DUWLQ'RXJODV
  :DWVRQ(ULF0DULQEDFK0LFKDHO5RGULJXH]DQG
  0DULD5RGULJXH]LQGLYLGXDOO\DQGRQEHKDOIRIDOO
               RWKHUVVLPLODUO\VLWXDWHG
                            Plaintiff(s)
                                 Y                                                      &LYLO$FWLRQ1R
   $SSOH ,QF D &DOLIRUQLD FRUSRUDWLRQ $SSOH 9DOXH
   6HUYLFHV //& DQG '2(6  WKURXJK  LQFOXVLYH



                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R(Defendant’s name and address)
                                           6HH DWWDFKHG 6FKHGXOH $




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                           &KULVWRSKHU 0 %XUNH
                                           6FRWW6FRWW $WWRUQH\V DW /DZ //3
                                            : %URDGZD\ 6XLWH 
                                           6DQ 'LHJR &$ 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW


                                                                                              S DISTR
                                                                                           ATE       IC
                                                                                     D
                                                                                         ST
                                                                                                   CLERK
                                                                                                   CL
                                                                                                   C LER
                                                                                                      ET
                                                                                                         OF COURT
                                                                                                         Susan Y. Soong
                                                                                                               CO
                                                                                 E
                                                                               IT




                                                                                                                 UR
                                                                             UN




                                                                                                                   T
                                                                         N O RT




                                                                                                                    NI A
                                                                                                                OR




'DWH      7/20/2020
                                                                              HE




                                                                                                               IF




                                                                                     N
                                                                                                               AL
                                                                                  R




                                                                                         DI
                                                                                              S T RI T O F C
                                                                                                    C
                                                                                                                           Signature of Clerk or Deputy Clerk
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

            ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ(date)                             RU

            ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ(date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

            ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ(date)                             RU

            ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

            2WKHU(specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
Barrett, et al. v. Apple Inc., et al
                                    6&+('8/($726800216


$SSOH,QF
FR&7&RUSRUDWLRQ6\VWHP
:HVW6HYHQWK6WUHHW6XLWH
/RV$QJHOHV&$

$SSOH9DOXH6HUYLFHV//&
FR&7&RUSRUDWLRQ6\VWHP
:HVW6HYHQWK6WUHHW6XLWH
/RV$QJHOHV&$
